Citation Nr: 1522305	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, psychotic disorder, not otherwise specified, and adjustment disorder with disturbance of mood and conduct.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) in the U.S. Marine Corps Reserves (USMCR) from June 1997 to September 1997.  He also had over 4 months of inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for schizoaffective disorder.

In October 2013 and October 2014, the Board remanded this issue for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2014 Board remand directives, an addendum opinion was to be obtained from the VA examiner who provided the February 2014 VA examination.  Specifically, the examiner was to determine whether the Appellant's acquired psychiatric disorder was incurred in or aggravated by a qualifying period of ACDUTRA.  In rendering the opinion, the examiner was to consider the lay statements of record and the October 2008 private opinion.

An addendum opinion was provided in November 2014.  The examiner determined that the Appellant's psychiatric condition was less likely than not related to his period of ACDUTRA.  He again reported that the Appellant's military record did not discuss mental health problems, to include auditory hallucinations.  He also noted that the Appellant quickly worked his way up to a manager position during his employment.  Therefore, the examiner determined that the Appellant did not suffer from a psychotic disorder from 1997 to 2000.  
The Board finds that the November 2014 addendum opinion is inadequate to decide the appeal.  In this regard, it appears that the examiner provided the same rationale and opinion that was given following the February 2014 VA examination.  Although he noted that the Appellant's military service records did not demonstrate auditory hallucinations as requested, there is no indication that he considered the reports of auditory hallucinations upon returning from USMCR, the "episodes" while working after service, or the attacks on family members as a result of hearing voices.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the February 2014 VA examination and November 2014 addendum opinion to obtain an additional addendum opinion.  If the examiner is not available, another equally qualified physician may provide the opinion.

The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder was incurred or aggravated by a qualifying period of ACDUTRA.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the lay statements of records.  Specifically, the examiner must discuss the Appellant's report of hearing voices during basic training and upon returning from service.  The November 2010 lay statement should also be discussed.  If the examiner rejects such statements he or she should explain why.

2.  The examiner should provide a rationale for all opinions provided.  If the examiner is unable to provide the necessary opinion without resorting to speculation, the examiner must provide an explanation for the inability

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

